                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

GRAMMER INDUSTRIES, INC.,

             Plaintiff,                      Case No. 15-cv-12694

v.                                           Paul D. Borman
                                             United States District Judge

BEACH MOLD AND TOOL, INC.                    R. Steven Whalen
et al.,                                      United States Magistrate Judge

          Defendants.
______________________________/

     ORDER (1) ADOPTING MAGISTRATE JUDGE WHALEN’S JUNE 3, 2019
     REPORT AND RECOMMENDATION (ECF NO. 179) AND (2) DENYING
        DEFENDANT/CROSS-DEFENDANT AMERICAN INDUSTRIAL
                ACQUISITION CORP.’S MOTION TO DISMISS
        PLAINTIFF’S SECOND AMENDED COMPLAINT (ECF NO. 91)

        On June 3, 2019, Magistrate Judge R. Steven Whalen issued a Report and

Recommendation to DENY Defendant/Cross-Defendant American Industrial

Acquisition Corp.’s (“AIAC”) Motion to Dismiss Plaintiff’s Complaint and Cross-

Claimant’s Cross-Complaint Pursuant to Fed. R. Civ. 12(b)(6). (ECF No. 179.)

Having reviewed the Report and Recommendation, and there being no timely

objections from either party under 28 U.S.C. § 636(b)(1) and E.D. Mich L. R. 72.1(d),

the Court ADOPTS the Report and Recommendation and DENIES AIAC’s motion

to dismiss (ECF No. 91).

                                         1
      The Court notes, as Magistrate Judge Whalen also observed, that although the

Court has entered a clerk’s entry of default against AIAC, neither the Plaintiff nor the

Cross-Claimant has yet moved for entry of a default judgment, an entirely distinct

concept.

      Accordingly, AIAC’s motion to dismiss is DENIED.

IT IS SO ORDERED.



                                        s/Paul D. Borman
                                        PAUL D. BORMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: June 21, 2019




                                           2
